Citation Nr: 1507893	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-29 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disorder.  

2.  Entitlement to service connection for a lung disorder.  

3.  Entitlement to an initial rating higher than 10 percent for a cervical strain with radicular symptoms of the left upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to January 1968.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2010 rating decision and September 2012 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS), so is paperless.

A recent January 2015 statement from the Veteran (on VA Form 21-4138) indicates he is withdrawing his claims of entitlement to service connection for thoracic spine and lung disorders, so the Board is summarily dismissing these claims.  This also was the reason he cancelled his January 2015 videoconference hearing before the Board.  

He has however initiated, though not completed ("perfected") an additional claim of entitlement to an initial rating higher than 10 percent for his cervical strain with associated radicular symptoms of his left lower extremity, so the Board is remanding this other claim to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A signed statement was received by the Board on January 15, 2015, so prior to the promulgation of a decision, indicating the Veteran is withdrawing his appeal of the claims of entitlement to service connection for thoracic spine and lung disorders.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Substantive Appeal concerning these claims.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  See 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

Here, a signed statement dated January 15, 2015, was received from the Veteran indicating that he is withdrawing his appeal of these claims for service connection for thoracic spine and lung disorders.  Hence, there remain no allegations or errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.  


ORDER

This claim of entitlement to service connection for a thoracic spine disorder is dismissed.  

This claim of entitlement to service connection for a lung disorder also is dismissed.  


REMAND

As concerning the remaining claim, by way of procedural background, service connection for cervical strain with radicular symptoms of the left upper extremity was granted in a September 2012 Decision Review Officer (DRO) decision.  A 10 percent initial rating was assigned for this disability, retroactively effective from May 28, 2009.

In October 2012, in response, the Veteran submitted a timely notice of disagreement (NOD) to begin the process of appealing the 10 percent rating initially assigned for this now service-connected disability.  He has not however been provided a statement of the case (SOC) concerning this claim.  The Court has held that, where the record contains an NOD as to an issue, but no SOC, the claim must be remanded (rather than merely referred) to the AOJ, which, here, is the RO, to provide the Veteran this necessary SOC and to give him an opportunity, in response, to complete the steps necessary to perfect his appeal of the claim by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

Provide the Veteran an SOC concerning the issue of his entitlement an initial rating higher than 10 percent for his cervical strain with radicular symptoms of the left upper extremity.  Also advise him that he still needs to file a substantive appeal (VA Form 9 or equivalent statement) concerning this claim, in response to this SOC, to complete the steps necessary to perfect his appeal of this additional claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, etc.  As well, advise him of the amount of time he has for doing this.  38 C.F.R. §§ 20.302, 20.303, 20.304, 20.305, and 20.306.  Only if he perfects his appeal of this additional claim should it be returned to the Board for further appellate consideration.  

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


